Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140293(56)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  JOSETTE TUCKER, Personal Representative                                                             Alton Thomas Davis,
                                                                                                                         Justices
  of the Estate of Jeanette Collins
                 Plaintiff-Appellee/
                 Cross-Appellant,
  v                                                                 SC: 140293
                                                                    COA: 288367
                                                                    Ingham CC: 07-001362-NI
  CAPITAL AREA TRANSPORTATION
  AUTHORITY a/k/a CATA,
            Defendant-Appellant/
            Cross-Appellee,
  and
  JERRY SLEAR and CITY OF LANSING
             Defendants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 11, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         CORRIGAN, J., would grant reconsideration and, on reconsideration, would grant
  leave to appeal for the reasons set forth in her dissenting statement in this case, 486 Mich
  974 (2010).

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         d1115                                                                 Clerk